ORDER
On December 9, 2014, the government filed in the Southern District of Indiana under Cause No. l:14-cr-0244-SEB-TAB an Information charging Elisha Drake with a cocaine conspiracy in violation of 21 U.S.C. 841(a)(1). Drake and the government entered into a plea agreement and. Drake petitioned to enter a plea of guilty. The district court held a Rule 11 proceeding and accepted Drake s plea of guilty to the Information.
We understand the district judge’s acceptance of Drake’s plea as an indication that she is inclined to accept Drake’s Rule 11(c)(1)(C) plea agreement. We accordingly Vacate our judgment entered on August 18, 2014 in Appeal No. 11-2687 and Remand Cause No. l:10-cr-3-SEB-KPF-9 to the district court so that the court can vacate the judgment of conviction and sentence in that cause and proceed with sentencing in Cause No. l:14-cr-0244-SEB-TAB. Drake’s petition for rehearing is denied as moot.